Citation Nr: 9903476	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  93-11 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
skin disorder.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had more than 26 years of active service from 
March 1965 to September 1991.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in August 1994.  At the time 
of the August 1994 remand, the issues pending for appellate 
review were service connection for allergic rhinitis and a 
skin disorder, and an increased evaluation for hypertension.

In August 1998 the RO granted entitlement to service 
connection for allergic rhinitis.  In September 1998 the RO 
affirmed the previous denials of entitlement to service 
connection for a skin disorder and an increased evaluation 
for hypertension.

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic acquired disorder of the skin is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

2.  Hypertension is not manifested by diastolic pressure 
predominantly 110 or more with definite symptoms; or systolic 
pressure 200 or more.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic acquired disorder of the skin is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (effective prior to January 12, 1998);  38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7101 (62 Fed. Reg. 65207-65224 
(December 11, 1997) (effective January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a chronic acquired skin disorder.

Factual Background

The service medical records show that in January 1989 the 
veteran was treated for a minor skin irritation around the 
mouth while shaving.  In 1971 he was treated for a skin 
disorder diagnosed as urticaria.  In 1983 he received 
treatment for a herpes infection.  A fungal infection was 
treated in 1986.

VA conducted a special dermatological examination of the 
veteran in June 1996.  The veteran stated that he did not 
have a skin disorder, and was not quite sure why he was being 
examined in this regard.  The examiner noted that on 
examination he did not see anything, and therefore could not 
provide a diagnosis of a skin disorder.

A January 1997 VA examination report shows that a clinical 
inspection revealed the skin was clear.

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Veterans Appeals (Court) has held 
that if an appellant fails to submit a well grounded claim, 
VA is under no duty to assist him/her in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a 
chronic acquired skin disorder must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical professional and does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, his lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claim not well grounded.

Turning to the veteran's claim for service connection for a 
chronic acquired skin disorder, the Board notes that while 
the service medical records show infrequent treatment for 
variously diagnosed skin disorders, no chronic acquired skin 
disorder was shown during the veteran's more than 26 years of 
active service.  The post service VA special dermatological 
examination of the veteran disclosed no evidence of a skin 
disorder.  The VA examiner specifically reported he could 
find no skin disorder and therefore could not provide a 
diagnosis.  Furthermore, the veteran denied having a skin 
disorder.

There is no competent medical evidence of record showing that 
the veteran currently has a chronic acquired skin disorder, 
which on the basis of competent medical authority, has been 
linked to his many years of active service.  In other words, 
the veteran's claim is predicated on his own lay opinion.  
The veteran is clearly making an assertion which is beyond 
his competence to make.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The veteran does not have the competency of a 
medical trained healthcare professional to express an opinion 
as to diagnosis and/or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As it is the province of trained healthcare professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu, King.  
Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations.  Tirpak, the veteran's 
claim for service connection for a chronic acquired skin 
disorder must be denied as not well grounded.

Although the Board considered and denied the veteran's appeal 
on a ground different from that of the RO, which denied the 
claim on the merits, he has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a chronic acquired skin disorder.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not presented a well grounded claim of 
entitlement to service connection for a chronic acquired skin 
disorder, the doctrine of reasonable doubt does not apply to 
his case.


II.  Entitlement to an increased 
evaluation for hypertension, currently 
evaluated as 10 percent disabling.

Factual Background

A review of the service medical records discloses that the 
veteran was reported as having been placed on medication for 
hypertension in 1985.

An outpatient treatment report dated in December 1991 shows 
blood pressure was 132/84.  A history of elevated blood 
pressure was recorded.  The veteran was noted to be under 
medication.  A pertinent clinical assessment of elevated 
blood pressure was noted.

VA conducted a general medical examination of the appellant 
in January 1992.  He complained of high blood pressure.  A 
clinical evaluation of the cardiovascular system disclosed no 
cardiomegaly, murmurs or peripheral edema.  Rhythm was 
regular and peripheral pulses were palpable.  In the sitting 
position pulse was 100 and blood pressure was 110/70.  
Sitting after exercise was 116 and blood pressure was 100/60.  
Pulse was 84 two minutes after exercise.  The chest x-ray 
disclosed the heart was normal and the chest was negative for 
any pulmonary disease.  The examiner diagnosed controlled 
hypertension.

The RO, in pertinent part, granted entitlement to service 
connection for hypertension with assignment of a 10 percent 
evaluation when it issued a rating decision in October 1992.

A VA examination of the veteran to assess the severity of his 
hypertension was conducted in June 1996.  It was noted that 
his blood pressure was well controlled on medication.  
Pertinent clinical findings obtained on examination show 
blood pressure in the right arm was 132/90 and in the left 
arm 130/90, with the veteran sitting.  In the middle of the 
examination blood pressure in the right arm was 120/82, 
128/90 standing, and 120/84 supine.  At the end of the 
examination blood pressure was 118/80.  The veteran had mild 
arterial narrowing.  Carotids were well felt and there was no 
bruit.  On pulmonary examination the percussion and 
auscultation were within normal limits.  The examination 
diagnosis was hypertension with fair degree of control on 
medication.  An electrocardiogram was interpreted as 
abnormal.

The veteran was examined for his hypertension by VA in 
January 1997.  It was noted that he had no known heart 
disease.  He denied chest pain, and had not had dyspnea or 
tibial edema.  Funduscopic examination disclosed 2+ 
arteriolar narrowing and arteriovenous nicking.  A clinical 
inspection of the chest disclosed apical heart rate was 80 
and regular.  No murmurs were heard.  No cardiomegaly was 
detected, although the veteran was obese.  Sitting, blood 
pressure in the left arms was 136/80. Lying, blood pressure 
was 130/80.  Standing, blood pressure was 124/84.  The 
examiner noted the veteran was taking Catapres and 
hydrochlorothiazide.  The heart was not enlarged on 
examination.  The pertinent examination diagnosis was 
hypertension, treated and controlled.

A March 1997 addendum to the January 1997 examination shows 
the examiner had reviewed an electrocardiogram and determined 
it was abnormal, with a question of ischemic heart disease.  
A cardiology examination was recommended.

In June 1997 VA conducted a cardiology examination of the 
veteran.  A cardiac evaluation shows there was a regular rate 
and rhythm with normal S1 and S2.  No S3 or S4, or murmur was 
heard.  The lungs were clear to auscultation.  Peripheral 
pulses were good.  With the veteran sitting, blood pressure 
in the right arm was 130/90 and 140/80 in the left arm.  With 
the veteran standing, blood pressure in the right arm was 
130/92.

The examiner noted that a June 1997 electrocardiogram 
revealed normal sinus rhythm with nonspecific ST-T wave 
abnormalities, abnormal electrocardiogram.  A chest x-ray 
from January 1997 revealed a normal cardiomediastinal 
silhouette and normal lung fields.  A stress test was 
considered negative and suggestive of a good cardiac 
prognosis secondary to good exercise tolerance.  An 
echocardiogram from June 1997 was noted to reveal normal left 
ventricular systolic function, left ventricular hypertrophy, 
and mild and aortic regurgitation.  The examiner diagnosed 
essential hypertension currently adequately controlled on 
medication, mild left ventricular hypertrophy, and no 
definite evidence of ischemic coronary disease by exercise 
tolerance test.

VA conducted a cardiology examination of the veteran in 
February 1998.  He denied a history of chest discomfort.  He 
had never been hospitalized for heart attack or chest pain.  
He denied palpitations or shortness of breath, paroxysmal 
nocturnal dyspnea, or insomnia.  He regularly walked two 
miles per day.  Cardiovascular risk factors were noted to 
include age, male sex, hypertension, and diabetes.  He had 
stopped smoking years previously.  Cholesterol had been 
previously elevated.

On examination blood pressure was 135/85.  Heart rate was 65 
and regular.  Neck veins were not elevated.  Lungs were clear 
to auscultation.  The heart had a regular rate and rhythm was 
a soft fourth heart sound at the apex.  There were no 
murmurs.  The extremities were unremarkable.

The examiner noted that a June 1997 electrocardiogram had 
demonstrated normal sinus rhythm and non-specific ST&T wave 
changes.  An echocardiogram on that same day showed a normal 
left ventricular size and function with an ejection fraction 
of 65%.  There was mild left constrictive left ventricular 
hypertrophy.  There was also mild aortic regurgitation.  The 
test was considered negative for coronary artery disease.  




The VA examiner noted that as a Board certified Cardiologist, 
and Chief of Cardiology at the VA Medical Center, he 
considered it extremely unlikely that the veteran had 
coronary artery disease.  He had no symptoms suggestive of 
coronary disease and, nine months prior at the least, had a 
normal exercise treadmill test without evidence of ischemia.  
His echocardiogram was consistent with his history of known 
hypertension, having demonstrated left ventricular 
hypertrophy.  In other words, the only cardiovascular disease 
that was obvious was hypertension and mild hypertensive heart 
disease.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities; 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in the rating 
schedule represent, as far as can be practically determined, 
the average impairment in earning capacity resulting from 
disease and injuries incurred in or aggravated during 
military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.




In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation may be assigned with diastolic pressure 
predominantly 110 or more with definite symptoms.  38 C.F.R. 
§ 4.104; Diagnostic Code 7101 Note 2: When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be 
assigned.(effective prior to January 12, 1998).

A 10 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
may be assigned with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  
(effective January 12, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his hypertension 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected hypertension (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In the present case the RO has evaluated the veteran's 
hypertension as 10 percent disabling under diagnostic code 
7101 of the VA Schedule for Rating Disabilities.  The current 
10 percent evaluation contemplates hypertensive vascular 
disease with diastolic pressure predominantly 100 or more 
under the criteria effective prior to January12, 1998, or 
diastolic pressure predominantly 100 or more or systolic 
pressure 160 or more under the criteria effective January 12, 
1998.

For the next higher evaluation of 20 percent, the evidentiary 
record would have to show that that veteran's hypertension 
has been productive of diastolic pressure predominantly 110 
or more with definitie symptoms under criteria effective 
prior to January 12, 1998.  Under the criteria effective 
January 12, 1998, the veteran's hypertension would have to be 
productive of diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  The 
evidentiary record shows that assignment of an increased 
evaluation is not warranted under the criteria effective 
either prior to or after January 12, 1998.  The most recent 
VA cardiology examination report shows the veteran was noted 
to have mild hypertensive heart disease.

On the basis of the foregoing evidentiary documentation, the 
Board finds that no question has been presented as to which 
of two evaluations would more properly classify the severity 
of the veteran's hypertension.  38 C.F.R. § 4.7.  Also, the 
Board finds no basis to refer the veteran's case to the VA 
Director of Compensation and Pension Service.  38 C.F.R. 
§ 3.321.  In this regard, the appellant's hypertension has 
not rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an increase devaluation 
on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for hypertension with application of 
all pertinent governing criteria, effective both prior to and 
subsequent to January 12, 1998.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation for hypertension.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired skin 
disorder, the appeal is denied.

Entitlement to an increased evaluation for hypertension is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

